UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT
                               __________________

                                 No. 99-31058
                               Summary Calendar
                              __________________

                     DEBORAH MCMILLON, individually
                   and on behalf of her minor child,
                            Dana Daigrepont,

                                                        Plaintiff-Appellant,

                                      versus

                            TOM CORRIDAN, ET AL.,

                                                                  Defendants,

                DAKIN KINSER, DONALD WEEKS, incorrectly
                   named as Don Weeks, STATE FARM FIRE
                 AND CASUALTY COMPANY, STATE FARM MUTUAL
               AUTOMOBILE INSURANCE COMPANY, KERRY BABIN,

                                           Defendants-Appellees.
_________________________________________________________________

          Appeals from the United States District Court
              for the Eastern District of Louisiana
                          (97-CV-3981-N)
_________________________________________________________________
                          March 14, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

        For   Deborah    McMillon’s    challenge   to   an   adverse   summary

judgment, at issue is whether her employer retaliated, in violation

of the Louisiana Commission on Human Rights Act, LA. REV. STAT.

51:2231 et. seq. (West 2000), for her filing a sexual harassment



    *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
complaint with the EEOC, by denying her (1) lateral transfers she

claims were career-enhancing and (2) employment in the position she

desired during corporate restructuring, resulting in a lateral

transfer.

       McMillon     was   employed    by    State    Farm    from    1977    to    1996,

initially as a claims adjuster and then as a claims superintendent.

In the late 1980's, she complained to the Divisional Manager that

her immediate supervisor was sexually harassing her.                      In 1990, she

filed a sexual harassment claim with the EEOC concerning her

supervisor’s actions.        Later in 1990, State Farm investigated the

complaint.

       In   1991,   as    part   of   a    settlement,       McMillon     voluntarily

transferred to a new office to get a “fresh start”.                       She received

appropriate pay raises and evaluations for the next several years.

       In 1996, State Farm’s fire division, which employed McMillon,

underwent restructuring; McMillon was denied the position she

sought.      As part of the restructuring, she was offered a lateral

transfer to another division. Ultimately, she refused the transfer

and resigned. McMillon contends her resignation was a constructive

discharge.      She filed this action, claiming retaliation.                       State

Farm was granted summary judgment, the district court holding that

McMillon had failed to establish any adverse employment action.

       A summary judgment is reviewed de novo.               In so doing, we apply

the same standard as the district court.                Such judgment is proper

when   the    summary     judgment    record,       viewed    in    the    light    most

favorable to the non-movant, establishes there is no material fact


                                          - 2 -
issue, and the movant is entitled to judgment as a matter of law.

FED. R. CIV. P. 56; e.g., Drake v. Advance Const. Serv., Inc., 117
F.3d 203, 204 (5th Cir. 1997).

     As noted, McMillon brings this action under Louisiana law.

Although the claim is pursuant to Louisiana law, it is appropriate

to look to Title VII for guidance.          E.g., Devillier v. Fidelity &

Deposit Co. of Md., 709 So. 2d 277, 280 (La. App. 3 Cir. 1998)

(statutory scheme is “mirror image” of Title VII).

     The three elements for retaliation are:              (1) employee engaged

in activity protected by Title VII; (2) employer took an adverse

employment action against employee; and (3) causal connection

between the protected activity and the adverse employment activity.

Mattern v. Eastman Kodak Co., 104 F.3d 702, 705 (5th Cir.), cert.

denied, 522 U.S. 932 (1997).

     Based upon our review of the briefs and the record, and

essentially for the reasons stated by the district court, the

summary judgment was proper.         McMillon v. Corridan, No. 97-3981

(E.D.   La.   16   Sept.   1999);   see     Burger   v.    Central   Apartment

Management, Inc., 168 F.3d 875, 879 (5th Cir. 1999); Dollis v.

Rubin, 77 F.3d 777, 781 (5th Cir. 1995).

                                                                  AFFIRMED




                                    - 3 -